F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                               OCT 17 1997
                                    TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                       Clerk

 LONNIE-SCOTT HOLDEN,
               Plaintiff - Appellant,                         No. 97-3048
 v.                                                    (D.C. No. 96-2154-KHV)
 LARRY D. HOLDEN,                                              (D. Kan.)
               Defendant - Appellee.


                               ORDER AND JUDGMENT*


Before BALDOCK, McKAY, and LUCERO, Circuit Judges.


       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.

       Defendant-Appellee has filed a motion to strike Plaintiff-Appellant’s Reply Brief,

and Plaintiff-Appellant has filed a response to this motion. The Motion to Strike is

hereby DENIED.




       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      The judgment of the trial court is affirmed for the reasons given in its

Memorandum and Order filed February 12, 1997.

      AFFIRMED.

                                                 Entered for the Court



                                                 Monroe G. McKay
                                                 Circuit Judge




                                            2